Citation Nr: 0325695	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to September 1968.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which determined that the veteran had not submitted new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for PTSD.  The veteran requested 
a Travel Board hearing.  Such hearing was scheduled on two 
occasions.   The veteran cancelled on the first occasion, 
failed to report on the second.  

The matter of entitlement to service connection for PTSD 
based on de novo review will be addressed in a REMAND which 
follows this decision.


FINDINGS OF FACT

1.  An unappealed July 1993 RO decision declined to reopen a 
claim for service connection for PTSD, finding, essentially, 
that there was no evidence the veteran had such disability.  

2.  Evidence submitted since the July 1993 RO decision is 
new, bears directly and substantially on whether the veteran 
has PTSD, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  VA has 
not fully complied with the mandates of the VCAA, and those 
deficiencies are addressed in the REMAND that follows.  
Despite the procedural deficiencies, the Board finds no 
reason to delay a decision on the matter of reopening the 
claim; such processing is more expedient, and the veteran is 
not prejudiced by the determination below.  

A July 1993 rating decision determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for PTSD.  The veteran was 
notified of this decision in an August 1993 letter.  He did 
not appeal it, and the July 1993 decision is final.  38 
U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply in the 
instant case as the petition to reopen was filed prior to 
that date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the July 1993 rating decision, the record 
included: service medical records; statements from the 
veteran including a statement received in August 1988 noting 
a claimed stressor event of his ship taking mortar fire; July 
and August 1988 VA inpatient treatment records from the 
Biloxi, Mississippi facility; VA outpatient treatment records 
from the Huntsville, Alabama facility from May to October 
1990; inpatient and outpatient treatment records from the VA 
facility in Murfreesboro, Tennessee from September 1992 to 
July 1993; and service department records showing the 
veteran's duty stations.   

Since the July 1993 rating decision, two volumes of VA 
medical records have been submitted showing treatment for 
various problems through 1996.  Some of these records show 
treatment for psychiatric problems and specifically note a 
history of PTSD related to combat.  Also submitted was a 
February 1997 Social Security Administration (SSA) decision, 
which noted a February 1992 psychological evaluation when 
PTSD with potential violence was diagnosed, and an August 
1995 psychological evaluation, which found no psychological 
diagnosis.  Additional treatment records received included 
records from the Tuscaloosa, Alabama VAMC dating from July 
1999 through December 2000, a June 1999 hospital report from 
the VAMC in Nashville, Tennessee, and a hospital report from 
the VAMC in Murfreesboro, Tennessee.  The veteran has also 
submitted additional statements alleging that he has PTSD due 
to the stress of service in Vietnam.
  
On review of the record, the Board finds that the above-noted 
additional evidence is new, as it was not previously of 
record.  Since this new evidence includes VA medical records 
showing a diagnosis of PTSD due to combat, it is relevant and 
probative in the matter of service connection for PTSD, and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  See 38 
C.F.R. § 3.156(a). 

Since new and material evidence has been submitted, the claim 
of entitlement to service connection for PTSD must be 
reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The Board now has no recourse but to remand the case to the 
RO to correct the deficiency.  
The record also shows that the SSA relied on two 
psychological examinations, (in 1992 and 1995) which do not 
appear to be on file.  The medical records underlining the 
award of Social Security disability benefits are relevant and 
must be obtained.   

Finally, the Board notes that the veteran's claimed stressor 
of being on board a ship that came under mortar fire has not 
been verified.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to service 
connection for PTSD, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should obtain from SSA copies 
of February 1992 and August 1995 
examination reports noted in the SSA 
decision, and any other pertinent medical 
evidence on which the February 1997 SSA 
decision was based.

3.  Thereafter, the RO should ask the 
veteran to provide a comprehensive 
statement (descriptions of events, 
locations, dates) regarding his alleged 
stressors during his Vietnam service.  
The veteran should be advised that this 
information is critical to his claim and 
also advised of the provisions of 38 CFR 
§ 3.158.  

4.  If, and only if, the veteran submits 
a detailed stressor statement, the RO 
should arrange for verification of the 
alleged stressor(s).  

5.  If, and only if, any claimed stressor 
event is verified the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that he has PTSD due to such stressor.  
Send the claims folder to the examiners 
for review.  The examiner should note 
that only verified stressors/combat 
service may be considered in establishing 
a diagnosis of PTSD.  The examination 
report should include the rationale for 
any opinion given.

6.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to comply with the mandates 
of the Federal Circuit and the Court, and to assist the 
veteran in the development of his claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development must be 
handled in an expeditious manner.  


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


